IN RE: COLLECTOR OF REVENUE APPLYING FOR WRIT OF CERTIORARI, DIRECTED TO THE BOARD OF TAX APPEALS, STATE OF LOUISIANA, B. T. A. NO. 1550.
MANDAMUS
Relator’s application being considered and it appearing that:
1. Relator, the Collector of Revenue, on March 6 and March 29,1974, sent a notice to respondents “of his purpose to assess” certain amounts pursuant to LSA-R.S. 47:1562;
2. Thereafter respondents paid a portion of the taxes proposed to be assessed but made no protest pursuant to R.S. 47:1563 within the fifteen (15) day period provided for therein;
3. On May 9,1974, relator demanded the balance set forth in his proposed assessments;
4. On June 21, 1974, respondents filed a petition with the Board of Tax Appeals seeking a recission of relator’s assessment of the balance he claimed;
5. Relator’s exception while labeled a “dilatory exception” of prematurity is considered by us to be an exception to the appellate jurisdiction of the Board and was improperly overruled because:
a. Relator never made an assessment pursuant to R.S. 47:1564;
b. Relator never sent to respondents the notice required by R.S. 47:1565 A of the finally determined assessments with notification that respondents had thirty days in which to appeal to the Board;
c. Since such notice was not sent, the time for respondents to appeal did not begin to run and appellate jurisdiction has not vested in the Board.
IT IS ORDERED that the judgment of the Board of Tax Appeals dated February *33814, 1975, dismissing the exception of the Collector of Revenue is annulled, vacated and set aside and there is judgment in favor of the Collector of Revenue, maintaining his exception of prematurity, and against Diamond M. Drilling Company and High Seas, Inc., dismissing their petition, reserving to all parties their right to proceed under R.S. 47:1564 and 1565.
(s) Judge Patrick M. Schott
(s) Judge Harry T. Lemmon
(s) Judge Ernest N. Morial